SMR

on ASE 1:21-cv-01243-GBD Document 16 Filed 06/18/21 Page 1 of 1

 

SAMUEL & STEIN
ATTORNEYS AT LAW

1441 BROADWAY, SUITE 6085, NEW YoRK, NY 10018
PHONE: lth g B8B4 20 Rp: (212) 563-9870 | WEBSITE: www.samuelandstein.com

DAVID STEIN June 17, 2021 ADMITTED IN
dstein @samuelandstein.com NY, NJ, PA, IL, DC
VIA ECF on ARpFRED
Hon. George B. Daniels, U.S.DJ. The status conference is adjourned from

United States District Court 9.2021 at 9: A5 am.
to Se tember 2
Southern District of New York June 23, 2021 to sep

500 Pearl Street,Room1310 us B Daim

New York, NY 10007 jal f

Re: ose Quezada, etal. v. Muir Longboard Shop, Inc.
Docket No. 21-cv-1243 (GBD)(BCM)

 

Dear Judge Daniels:

We represent defendant Muir Longboard Shop, Inc., in the above-captioned matter, and
we write jointly with plaintiffs counsel, Mars Khaimov, Esq., to request an adjournment sine die
of the June 23, at 9:45 a.m., status conference. The parties do not now have any issues to raise
with the Court. Therefore, pursuant to chambers’ telephone call yesterday wherein we were
informed that we could request an adjournment of the status conference, we make such
application herein.

We thank the Court for its attention to this matter and are available at Your Honor’s
convenience should there be any questions concerning the foregoing.

Respectfully submitted,

LiL

David Stein

ce: Mars Khaimov, Esq. (via ECF)

 
